Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad : If it please the Court, I offer to stipulate that the merchandise involved herein consists of Colby cheese exported from Australia on or about May 16, 1961.
I further offer to stipulate that at or around the time of exportation there was no foreign value or export value, as defined by the statute, for such or similar merchandise, and that the freely offered United States value at that time was 25.2 cents per pound, net packed.
Mb. Bkaverman : From information obtained from Examiner Ringell, at the Port of Los Angeles, the Government so stipulates.
On the agreed facts, I find that United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such value is 25.2 cents per pound, net, packed.
Judgment will be rendered accordingly.